Appeal from an order which granted respondents’ motion to dismiss the second amended complaint for failure to state a cause of action. The action is to recover damages for wrongful interference with negotiations between appellant and a third party which, but for such interference, would have resulted in a contract. Order reversed, with $10 costs and disbursements, and motion denied, with $10 costs. In our opinion, the complaint is sufficient within the rule laid down in Williams £• Co. V. Collins Tuttle & Co. (6 A D 2d 302) and Korn v. Isbrandtsen Co. (4 A D 2d 855). The deficiencies pointed out in the prior appeals in this action (Vendall, Inc., v. Statler Mfg. Gorp., 5 A D 2d 882, 7 A D 2d 936) have been overcome in the present pleading. Wenzel, Acting P. J., Beldock, Ughetta and Kleinfeld, JJ., concur.